—Appeal from a judgment of the Supreme Court (Hughes, J.), entered January 12, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for the return of certain materials.
Petitioner, a prison inmate, filed a grievance as the result of an incident in which his cell was searched and certain property confiscated, and requested that the confiscated materials be returned. His grievance was denied and the materials in question were not returned, and this CPLR article 78 proceeding ensued. Inasmuch as this proceeding was not commenced within the statutory four-month time period set forth in CPLR 217 (1), we find that Supreme Court properly dismissed the petition as untimely.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.